Citation Nr: 0939546	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to January 
1992.  She had an additional period of service with the 
Airforce Reserves from January 1992 to November 1996 as well 
as service in the Wyoming Army National Guard from November 
1996 to October 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2004 rating determination by the above Regional 
Office (RO).  The Veteran testified at a hearing held at the 
Cheyenne RO in April 2009, before the undersigned Veterans 
Law Judge.  A transcript is of record.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus 
denied by the RO in April 2005 and not appealed; the April 
2005 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the April 2005 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for diabetes mellitus, and therefore is material evidence.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for New and Material Evidence

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to contribute toward substantiating the contention that 
diabetes mellitus had its onset during service or was 
aggravated by service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's most recent request to reopen her claim 
was filed in 2007, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, which means, in this 
case, since the rating decision in April 2005.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  With regard to service with the National 
Guard, service connection may be granted for any disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training (ADT).  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6 (2009).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In April 2005, after reviewing the Veteran's service 
treatment records the RO denied the claim for service 
connection for diabetes mellitus on the basis that the 
evidence of record did not show that she was diagnosed during 
a period of active duty.  The Veteran did not appeal the 
decision.  Thus, the claim became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).  In 2007, the Veteran 
filed an informal claim, seeking to reopen the matter.  

Since the April 2005 RO decision, new and material evidence 
has been submitted.  Of record are instructions, dated in 
March 1999, ordering the Veteran to Annual Training from July 
12, 1999 to July 26, 1999.  In addition, at her April 2009 
Travel Board hearing the Veteran testified about the onset 
her diabetes mellitus.  She testified that she was initially 
diagnosed in October 1999, 45 days after her period of active 
duty training in July 1999.  She also testified that during 
this period of active duty training she exhibited signs and 
symptoms suggestive of diabetes including excessive thirst, 
fatigue, and irritability.  Also of record are lay statements 
from individuals who served with the Veteran and who provide 
an account of her symptoms during Annual Training in 1999.  

In this case, the evidence is new, in the sense that it was 
not of record when the RO denied the claim and it is material 
because it tends to show that her diabetes may well have had 
its onset during a period of qualifying service, overcoming 
one of the primary reasons the RO previously denied the 
claim.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
with regard to the above discussed claim to reopen, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The claim is now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened, and to this extent the claim is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
diabetes mellitus on the basis of her service with the 
Wyoming Army National Guard from November 1996 to October 
2000.  

Regarding National Guard service, a veteran is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2009).  Under 38 U.S.C.A. 
§ 101(24) defines the term "active military, naval, or air 
service" as including active duty and any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in 
the Armed Forces, other than active duty for training.  
Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6(c) (2009).  Annual training is an example of ADT, while 
weekend drills are inactive duty training (IDT).  

As stated previously, service connection may be granted for 
any disability resulting from disease or injury incurred or 
aggravated while performing ADT.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6 (2009).  

The Veteran's National Guard records show that prior to her 
period of Annual Training in July 1999 she had elevated 
fasting blood sugar (FBS) levels.  Specifically in May 1999 
her FBS was 172 mg/dL.  A repeat FBS the next day was 109 
mg/dL.  Other records show FBS of 111 mg/dL in early June 
1999 and FBS of 164 mg/dL and 109/mg/dL in late June 1999.  
During this time the Veteran was considered glucose 
intolerant and she reported complaints consistent with severe 
hypoglycemia.  However, a diagnosis of diabetes mellitus type 
II was not made until October 1999.  In December 2000, the 
Veteran was separated from the National Guard because of her 
diabetes.  

Since the Veteran would be entitled to service connection if 
it were shown that her diabetes mellitus was incurred in or 
aggravated by a period of ADT, the agency of original 
jurisdiction should obtain a medical opinion that 
specifically addresses whether diabetes was medically 
incurred in, aggravated by, or otherwise related to, her 
period of ADT in July 1999.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to her 
claim, such as providing her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In particular, the Veteran should be 
advised that service connection is not 
authorized for disorders which arise 
during a period of enlistment in a 
reserve component, except where the 
disorder is incurred during a period of 
ADT.  

The Veteran should also be sent the 
necessary VCAA notice as it relates 
directly to claims for service connection 
for aggravation of preexisting disorders, 
which differ from the usual service 
connection claims.  

2.  The AMC/RO should contact the 
National Personnel Records Center 
(NPRC), the Department of the Wyoming 
Army National Guard and any other 
appropriate sources to request written 
verification off all of the Veteran's 
periods of ADT from November 1996 to 
October 2000.  The Veteran's assistance 
in this undertaking should be solicited 
if necessary.  The AMC/RO should also 
obtain all examination and treatment 
records related with such service for 
incorporation into the record.  Any 
unsuccessful attempts to obtain this 
information should be properly 
documented in the claims file, to 
include the preparation of a memorandum 
of unavailability, if warranted.  A 
letter should be sent to the Veteran 
informing her of the steps taken to 
obtain the records, listing alternative 
sources, and requesting him to furnish 
any records in his possession or to 
identify the possible location of such 
records.

3.  The AMC/RO should arrange appropriate 
VA examination to determine the onset of 
her diabetes mellitus.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

a.  The examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent), that the Veteran's 
diabetes mellitus had its onset during 
a period of ADT between November 1996 
and October 2000, specifically the 
period of Annual Training in July 
1999.  If diabetes mellitus cannot be 
regarded as having been incurred 
during a period ADT, the examiner 
should specifically indicate so.  

b.  The examiner should provide an 
opinion addressing whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent), that the Veteran had 
diabetes mellitus prior to her period 
of ADT in July 1999 (considering the 
references to elevated FBS before this 
timeframe) and, if so, whether it was 
aggravated, ( i.e., made permanently 
worse beyond its natural progression).  
If diabetes mellitus cannot be 
regarded as having been aggravated by 
the period of ADT, the examiner should 
specifically indicate so.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


